GODCHATTX, J.
Plaintiff's property was on leased premises, and, consequently, liable to the landlord’s lien for rent. While there said property, together with other property belonging to the lessee, was, at the suit of the landlord, seized and sold in satisfaction of the landlord’s judgment for unpaid rent. Plaintiff now sues the lessee for $150.00, that being the amount which plaintiff’s property brought at the judicial sale aforesaid, and judgment of the lower Court having gone against the lessee, the latter appeals.
The judgment appealed from is correct. By means of the sale of plaintiff’s property the lessee’s liability to his landlord has been diminished and to that extent has the former been benefited at plaintiff’s expense under circumstances which disclose that plaintiff was under no moral or legal obligation to discharge the lessee’s debt in whole or in part. Nemo debet locupletari aliena jactura. .We find no error in tBe judgment appealed from, and it is accordingly affirmed.
Judgment affirmed.
St. Paul, J., recused.